  Case: 1:20-cv-00461-MRB-KLL Doc #: 5 Filed: 06/19/20 Page: 1 of 6 PAGEID #: 38




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DANIEL BRONSON,                                       Case No. 1:20-cv-461
     Plaintiff,
                                                      Barrett, J.
       vs.                                            Litkovitz, M.J.

ISAAC ELLIOT,                                         ORDER AND REPORT
     Defendant.                                       AND RECOMMENDATION


       Plaintiff, a prisoner at the Hamilton County Justice Center, brings this action under 42

U.S.C. § 1983 against defendant Cincinnati Police Chief Isaac Elliot. Plaintiff has filed a

motion to amend (Doc. 2), which is GRANTED. By separate Order issued this date, plaintiff

has been granted leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

       This matter is before the Court for a sua sponte review of the complaint to determine

whether the complaint, or any portion of it, should be dismissed because it is frivolous,

malicious, fails to state a claim upon which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief. See Prison Litigation Reform Act of 1995 § 804,

28 U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).

       In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To

prevent such abusive litigation, Congress has authorized federal courts to dismiss an in forma

pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see also 28

U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1). A complaint may be dismissed as frivolous when

the plaintiff cannot make any claim with a rational or arguable basis in fact or law. Neitzke v.
  Case: 1:20-cv-00461-MRB-KLL Doc #: 5 Filed: 06/19/20 Page: 2 of 6 PAGEID #: 39




Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th

Cir. 1990). An action has no arguable legal basis when the defendant is immune from suit or

when plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490

U.S. at 327. An action has no arguable factual basis when the allegations are delusional or rise

to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at

1199. The Court need not accept as true factual allegations that are “fantastic or delusional” in

reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)

(quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii) and 1915A(b)(1). A

complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token,

however, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at

470-71 (“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286



                                                  2
  Case: 1:20-cv-00461-MRB-KLL Doc #: 5 Filed: 06/19/20 Page: 3 of 6 PAGEID #: 40




(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

        In the complaint, plaintiff makes the following factual allegations:

        Plaintiff Daniel Bronson was arrested on the Date of December 15, 2019, by
        Cincinnati Police. Daniel Bronson was never informed of his Miranda rights during
        the process of his arrest, in violation of Daniel Bronson’s Fifth Amendment to the
        United States Constitution.

(Doc. 2 at PageID 24).

        Plaintiff’s complaint is subject to dismissal at the screening stage. As an initial matter,

plaintiff has not made any factual allegations against defendant Elliot, the only named defendant

to this action. To the extent that plaintiff seeks to hold Elliot liable based on his supervisory

position as police chief, it is well-settled that the doctrine of respondeat superior does not apply

in § 1983 lawsuits to impute liability onto supervisory personnel. See, e.g., Wingo v. Tennessee

Dep’t of Corr., 499 F. App’x 453, 455 (6th Cir. 2012) (per curiam) (citing Polk Cnty. v. Dodson,

454 U.S. 312, 325 (1981)). “In order to find supervisory personnel liable, a plaintiff must allege

that the supervisors were somehow personally involved in the unconstitutional activity of a

subordinate, . . . or at least acquiesced in the alleged unconstitutional activity of a subordinate.”

Id. (citing Dunn v. Tennessee, 697 F.2d 121, 128 (6th Cir. 1982), and Bellamy v. Bradley, 729 F.2d

416, 421 (6th Cir. 1984)). Plaintiff has not alleged any facts even remotely suggesting that Elliot

directly participated in the alleged violations of plaintiff’s constitutional rights. The mere fact that

                                                   3
    Case: 1:20-cv-00461-MRB-KLL Doc #: 5 Filed: 06/19/20 Page: 4 of 6 PAGEID #: 41




Elliot holds a supervisory position as the chief of police is insufficient to impose liability on

defendant Elliot. 1

         Finally, plaintiff does not indicate the relief sought in the amended complaint. To the

extent that plaintiff challenges his state court conviction, 2 his sole remedy is a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254. Where a state prisoner challenges the validity of

his criminal conviction and seeks relief which would result in his immediate release or a speedier

release from imprisonment, his sole federal remedy is a writ of habeas corpus. Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973). Thus, to the extent plaintiff seeks relief in the form of an

immediate or speedier release from imprisonment, his sole federal remedy is a petition for a writ

of habeas corpus brought pursuant to 28 U.S.C. § 2254 after he has exhausted his state court

remedies. See Preiser, 411 U.S. at 500; Hadley v. Werner, 753 F.2d 514, 516 (6th Cir. 1985).

         Because plaintiff has failed to state a claim upon which relief may be granted against

defendant Elliot, the Court need not consider whether plaintiff’s claim also faces a potential bar

under Heck v. Humphrey, 512 U.S. 477 (1994), which bars federal civil rights claims if their

success would imply the invalidity of a conviction or any part of a sentence.

         Accordingly, in sum, the complaint, as amended, should be dismissed pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) because plaintiff has failed to state a claim upon

which relief may be granted.



1
 Plaintiff has also failed to allege that his constitutional rights were violated pursuant to a policy or custom of the City
of Cincinnati, which is necessary to hold defendant Elliot liable in his official capacity. Monell v. New York City
Dept. of Social Services, 436 U.S. 658 (1978). In the absence of such allegations, plaintiff has failed to state an
actionable claim for relief based on the theory of municipal liability. See Monell, 436 U.S. at 693-94.
2
  The Hamilton County Clerk of Court online docket sheet for plaintiff’s case indicates that plaintiff entered a guilty
plea on March 26, 2020 and was sentenced on April 14, 2020. Plaintiff has an appeal pending in the Court of Appeals,
filed on April 27, 2020. Viewed at www.courtclerk.org under Case No. B 1906962. This Court may take judicial
notice of court records that are available online to members of the public. See Lynch v. Leis, 382 F.3d 642, 648 n.5
(6th Cir. 2004) (citing Lyons v. Stovall, 188 F.3d 327, 332 n.3 (6th Cir. 1999)).


                                                             4
  Case: 1:20-cv-00461-MRB-KLL Doc #: 5 Filed: 06/19/20 Page: 5 of 6 PAGEID #: 42




                      IT IS THEREFORE ORDERED THAT:

       1. Plaintiff’s motion to amend (Doc. 2) is GRANTED.

                      IT IS THEREFORE RECOMMENDED THAT:

       1. The plaintiff’s complaint be DISMISSED with prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b)(1).

       2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).



Date: June 19, 2020
                                                    Karen L. Litkovitz
                                                    United States Magistrate Judge




                                               5
  Case: 1:20-cv-00461-MRB-KLL Doc #: 5 Filed: 06/19/20 Page: 6 of 6 PAGEID #: 43




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DANIEL BRONSON,                                       Case No. 1:20-cv-461
     Plaintiff,
                                                      Barrett, J.
       vs.                                            Litkovitz, M.J.

ISAAC ELLIOT,
     Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 6
